IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45478

STATE OF IDAHO,                                   )   2018 Unpublished Opinion No. 436
                                                  )
       Plaintiff-Respondent,                      )   Filed: April 25, 2018
                                                  )
v.                                                )   Karel A. Lehrman, Clerk
                                                  )
DAMIAN MAXWELL BARBER,                            )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Lara E. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Damian Maxwell Barber pled guilty to aggravated battery. I.C. §§ 18-903(c) and 18-
907(b). In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced Barber to a unified term of fifteen years, with a minimum period of confinement of
three years. The district court retained jurisdiction, and Barber was sent to participate in the rider
program. After Barber completed his rider, the district court relinquished jurisdiction. Barber
appeals, claiming that the district court erred by refusing to grant probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district

                                                  1
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Barber
has failed to show that the district court abused its discretion in relinquishing jurisdiction. The
order of the district court relinquishing jurisdiction and Barber’s sentence are affirmed.




                                                 2